Case 1:20-cv-05764-AT Document 29 Filed 08/22/20 Page 1 0!

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
Christopher M. CASAZZA, Esquire DATE FILED: _ 8/27/2020
Solow, Isbell & Palladino, LLC
1601 Walnut Street, Suite 1200
Philadelphia, PA 19102
p. (215) 564-1990
f. (215) 564-1998
chris@sipimmigration.com

  

IN THE UNITED STATES DISTRCT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

|
ROMERO, |
|
Plaintiff, | Civil Action No: 1:20-cv-05764-AT
|
V. |
|
BARR, et. al. |
| COMPLAINT FOR WRIT
|
| OF MANDAMUS
Defendants. |

 

MOTION FOR VOLUNTARY DISMISSAL
The Plaintiff, in accordance with Rule 41(a)(1) of the Federal Rules of
Civil Procedure, respectfully move to voluntarily dismiss its complaint

without prejudice as the issue in this matter is now moot.

GRANTED. The Clerk of Court is directed to close this case.

Dated: August 27, 2020
New York, New York
ANALISA TORRES
United States District Judge
